—In an action for a divorce and ancillary *531relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated July 21, 1998, as distributed the marital assets.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court properly distributed the marital assets pursuant to a written agreement between the parties which was neither unconscionable nor overreaching (see generally, Levine v Levine, 56 NY2d 42; Christian v Christian, 42 NY2d 63, 71; Frank v Frank, 260 AD2d 344; Greenfield v Greenfield, 147 AD2d 440, 442; Yuda v Yuda, 143 AD2d 657). The court’s determination rested largely on its assessment of the credibility of the witnesses presented during the trial, and the determination was supported by a fair interpretation of the evidence (see, Matter of Liccione v John H., 65 NY2d 826; Petek v Petek, 239 AD2d 327).
The defendant’s remaining contentions are without merit. Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.